Citation Nr: 1507473	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for hip pain.

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Amy K. Hart, Attorney

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record.

The Virtual VA electronic claims file does not contain any additional documents pertinent to the matters addressed in this decision.  The Veterans Benefits Management System electronic claims file does not contain any documents.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Board hearing by videoconference in January 2013; however, he failed to report for the hearing.  In September 2013, the RO recognized the Veteran's change in representation to his current representative.  In an August 2014 written submission, the Veteran and his representative requested both a Decision Review Officer (DRO) hearing and Board hearing at the local RO.  

Additionally, the Veteran's representative specifically requested return of the claims file to the RO so that a DRO hearing could be conducted.  See August 2014 report of general information.  To date, the Veteran has not been afforded a DRO hearing.
Based on the foregoing, including the Veteran's change in representation as recognized by VA, the Veteran should be scheduled for a DRO hearing.  He should also be provided another opportunity to appear for a Board hearing.  38 C.F.R. §§ 20.704, 20.904 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps in order to schedule the Veteran for a hearing with a Decision Review Officer at the RO in Muskogee, Oklahoma, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  

2.  After the above hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, readjudicate the claims, if necessary.

3.  Then, take appropriate steps in order to reschedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the RO in Muskogee, Oklahoma, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

